595 N.W.2d 826 (1999)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lewis Henry McClaine BEY, Defendant-Appellant.
Docket No. 112794, COA No. 209895.
Supreme Court of Michigan.
June 2, 1999.
On order of the Court, the application for leave to appeal from the July 20, 1998, decision of the Court of Appeals is considered, and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals' order dismissing the defendant's application for leave to appeal for lack of jurisdiction. On the face of the papers filed by the defendant, it appeared that the application was filed more than twelve months after the order being appealed. However, in the unusual circumstances of this case, the application should be treated as timely in view of the Court of Appeals' order of July 30, 1997, in Docket No. 198634, remanding to the trial court for a statement of reasons for the November 18, 1996, decision, and the trial court's entry of an order doing so on January 20, 1998. We REMAND the case to the Court of Appeals, which shall reconsider the application, including review of the substantive issues raised. The circumstances of the case show that the "good cause" requirement of MCR 6.508(D)(2)(a) is met.
We do not retain jurisdiction.
CORRIGAN, J., not participating.